DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a medical apparatus, classified in A61B2018/0022.
II. Claims 11-20, drawn to a method for position sensing, classified in A61B2017/00053.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example the medical apparatus can be used for ablation of a targeted tissue.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Korbin Blunck on June 14th, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Accordingly, claims 1-10 are being examined. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim1 is objected to because of the following informalities:  "Medical apparatus" should be amended to recite -- A medical apparatus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al., (hereinafter 'Salahieh', U.S. PGPub. No. 2010/0204560).
Regarding claim 1, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses a medical apparatus, comprising: a flexible insertion tube (sheath 31 as best illustrated in Figs. 60A-60D; also see sheathing tube 104 in Figs. 58A-58E; [0218], “The sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue. The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”) having a distal end configured for insertion into a cavity in a body of a living subject and containing a lumen passing through the insertion tube to the distal end ([0218], “sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue”; see Figs. 60A-60D for exemplary sheath 31; as broadly claimed, sheath 31 is capable of insertion into a cavity in a body of a living subject and contains a lumen); an inflatable balloon (membrane 34; see [0119] for balloon) deployable from the distal end of the insertion tube (31) and configured to be inflated by passage of a fluid through the lumen while the probe is deployed in the cavity in the body ([0119], “The structure of the membrane 34 can vary including, but not limited to a membrane sheet, cylinder, tube, inflatable, expandable, or fillable structure, such as a balloon, or braided mesh and the like”; see [0126] for filled with a liquid or gas to expand or inflate); at least one flexible circuit substrate attached to a surface of the inflatable balloon (flex circuit 89); one or more electrodes (6), which comprise a conductive material disposed on an outer side of the at least one flexible circuit substrate so as to contact tissue in the cavity in the body when the balloon is inflated ([0077]-[0083]; [0077], “flex circuit 89 as shown in FIG. 1C can be wrapped around an expandable membrane, such as a balloon (see FIG. 23G or 23H), so that the main branches 17 come together at the shaft”); and a spiral conductive trace disposed on the at least one flexible circuit substrate (‘spiral’ conductive trace 16 in Fig. 6B; [0106]).
Regarding claim 2, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses wherein the insertion tube (31 as best illustrated in Figs. 60A-60D) has a proximal end configured for connection to a console (see [0110] for various modes of energy deliverable to electrodes 6; [0140], “The flex circuit main leads 17 of the flex circuit 89 can extend from a handle (not shown) and be routed through an inner lumen of the catheter 57”; it naturally follows that the insertion tube is coupled at the proximal end to a console such an energy generator to supply energy to the electrodes), and the apparatus comprises electrical wiring coupling the one or more electrodes (6) and the spiral conductive trace (16) to the console (i.e. main leads 17 and associated parts).
Regarding claim 3, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses comprising signal generation circuitry ([0076]; see [0106] for mapping electrical signals; see Figs. 6A-6C; see [0110] for various forms of energy deliverable to electrodes 6), which is configured to supply electrical signals via the electrical wiring (16, 17) to the one or more electrodes (6) so as to apply a therapeutic procedure to the tissue with which the one or more electrodes are in contact ([0110], “The energy transmitted by the electrodes 6 can vary. The energy can include radiofrequency (RF) energy, for example in a monopolar or bipolar energy configuration, microwave, high voltage, or irreversible electroporation (IRE)… In use, the pattern of multiple electrodes facilitate combining the individual processes of mapping, detecting, stimulating, ablating, sensing or measuring the tissue in contact with the electrode, and physical and electrical characteristics of the tissue”). 
Regarding claim 7, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses wherein the at least one flexible printed circuit substrate (flex circuit 89) comprises a plurality of flexible circuit substrates (89, 87 in Figs. 18A-18M), which are distributed circumferentially around the inflatable balloon (34), and the one or more electrodes (6) comprise multiple electrodes disposed respectively on the plurality of the flexible printed circuit substrates (Figs. 6A-6C and 18A-18M)
Regarding claim 8, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses wherein the spiral conductive trace (‘spiral’ conductive trace 16 in Fig. 6B; [0106]) comprises two or more spiral conductive traces (Fig. 6A) disposed respectively on two or more of the flexible circuit substrates ([0077]-[0083], flex circuits 89, multiple conductive distal branches 87).
Regarding claim 10, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses wherein the distal end of the flexible insertion tube is configured for insertion into a chamber of a heart of the subject (sheath 31 as best illustrated in Figs. 60A-60D; also see sheathing tube 104 in Figs. 58A-58E; [0218], “The sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue. The assembly 105 is then pushed out of the sheathing tube 104 and travels within the introducer to reach the target site. The sheathing tube 104 remains proximal to the assembly and does not travel within the introducer sheath”; see [0076], for heart; it is noted that the sheath is capable of insertion into a chamber of a heart of the subject). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh in view of Govari (hereinafter ‘Govari’, U.S. PGPub. No. 2018/0180684).
Regarding claims 4-6, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses an apparatus that includes a flexible circuit positioned on a surface of the inflatable balloon membrane comprising an electrically-conductive electrode that may be used for ablating, mapping, sensing, and/or stimulating tissues areas ([0004]-[0005]). 
Although Salahieh discloses various uses for the apparatus and electrodes including mapping and sensing various tissue areas, Salahieh fails to explicitly disclose comprising position sensing circuitry, which is configured to receive, via the electrical wiring, signals that are output by the spiral conductive trace in response to a magnetic field that is applied to the body and to process the signals so as to derive position coordinates of the inflated balloon in the body, wherein the magnetic field comprises multiple magnetic field components directed along different, respective axes, and wherein the position sensing circuitry is configured to process the signals responsively to the multiple magnetic field components so as to derive both location and orientation coordinates of the inflated balloon in the body, and comprising one or more magnetic field generators, which are configured to be positioned in proximity to the body and to apply the magnetic field thereto.
However, in the same field of endeavor,  Govari teaches (Figs. 1 and 10-11) a similar apparatus including a sensor (24, 724) comprising a plurality of coils for sensing magnetic fields and one or more magnetic field generators (radiators 30 32, and 34), which are configured to be positioned in proximity to the body and to apply a magnetic field thereto (Fig. 1). Position sensing circuitry (tracking module 52, sensor 24, 724 and associated parts) is further provided and configured to receive, via electrical wiring (Fig. 1), signals that are output by the spiral conductive trace (90E, 94E) in response to the magnetic field that is applied to the body and to process the signals so as to derive position coordinates of the device in the body (probe 20; [0085]-[0086]). Govari teaches “sensor 24 comprises three orthogonal coils, and each of the coils generate signals in response to the radiated magnetic fields traversing the coils; it is these signals that are received and analyzed by module 52, so enabling processor 46 to track distal end 22”, including both the location and orientation of the device within the body (i.e. along the x, y and z axes). It is well known in the art (as can be seen in Govari) to incorporate magnetic field position sensing into a device in order to more accurately derive both location and orientation coordinates of the device within a body and aid in device placement, thereby increasing accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Salahieh to include magnetic field position sensing and the associated parts as claimed in claims 4-6 in order to more accurately derive both location and orientation coordinates of the device within the body and improve control over device placement, thereby increasing accuracy and safety. Further, this modification would have merely comprised a simple substitution of one well known mapping and sensing technique for another in order to produce a predictable result, MPEP 2143(I)(B). 
Regarding claim 9, Salahieh (Figs. 1A-1D, 6A-6C, 18A-18M) discloses an apparatus that includes a flexible circuit positioned on a surface of the inflatable balloon membrane comprising an electrically-conductive electrode that may be used for ablating, mapping, sensing, and/or stimulating tissues areas ([0004]-[0005]).
Although Salahieh discloses various uses for the apparatus and electrodes including mapping and sensing various tissue areas, Salahieh fails to explicitly disclose comprising position sensing circuitry, which is configured to receive respective signals that are output by the two or more spiral conductive traces in response to a magnetic field that is applied to the body, and to process the respective signals in combination so as to derive position coordinates of the inflated balloon in the body.
However, in the same field of endeavor, Govari teaches (Figs. 1 and 10-11) a similar apparatus including a sensor (24, 724) comprising a plurality of coils for sensing magnetic fields and one or more magnetic field generators (radiators 30 32, and 34), which are configured to be positioned in proximity to the body and to apply a magnetic field thereto (Fig. 1). Position sensing circuitry (tracking module 52, sensor 24, 724 and associated parts) is further provided and configured to receive respective signals that are output by the two or more spiral conductive traces (90E, 94E) in response to a magnetic field that is applied to the body, and to process the respective signals in combination so as to derive position coordinates of the device in the body (probe 20; [0085]-[0086]). Govari teaches “sensor 24 comprises three orthogonal coils, and each of the coils generate signals in response to the radiated magnetic fields traversing the coils; it is these signals that are received and analyzed by module 52, so enabling processor 46 to track distal end 22”, including both the location and orientation of the device within the body ([0082]). It is well known in the art (as can be seen in Govari) to incorporate magnetic field position sensing circuity into a device in order to more accurately obtain position coordinates of the device within a body, and further provide valuable information regarding the location and orientation of the device, thereby increasing accuracy of device placement and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus as taught by Salahieh to include position sensing circuitry, which is configured to receive respective signals that are output by the two or more spiral conductive traces in response to a magnetic field that is applied to the body, and to process the respective signals in combination so as to derive position coordinates of the inflated balloon in the body, as taught by Govari. Doing so allows the user to more accurately obtain position coordinates of the device within a body, and provides valuable information regarding the location and orientation of the device during placement, thereby increasing accuracy and safety. Further, this modification would have merely comprised a simple substitution of one well known mapping and sensing technique for another in order to produce a predictable result, MPEP 2143(I)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794